Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claims 1-20, the claim limitation “an electrically conductive screening element…” , recited in claims 14-36, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “configured to screen an electrical and/or magnetic field…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “electrically conductive screening” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14-36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0015, Detailed Description, cited: [“the screening element could take the form of partition wall…The screening element could for example be part of a cooker outer housing of the cooking appliance…”].   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 20, 23, 25-28, 31, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 05187640A cited by applicant.  Regarding claims  by the induction heating element (50).  Regarding claims 15-17, JPH 05187640A discloses a cavity having wall (5), said induction heating element (50) being arranged on the wall (5) of the cavity (Figure 1), and said screen element (54, par. 0020) arranged at least in part on a side of the induction heating element (50) which side is remote from the wall of the cavity.  Regarding claims 20 and 31, JPH 05187640A discloses a cavity (Figure 1) having a wall (5), and an electrical insulation element (13) which is arranged at least in part between the induction heating element (50) and the wall of the cavity (5).  Regarding claims 23 and 34, JPH 05187640A discloses a cavity having a wall (5), said induction heating element (50) being configured to heat the wall of the cavity inductively (abstract).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18-19, 21-22, 29-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 05187640A in view of Farachi et al (US 2010/0059513) both cited by applicant.  JPH 05187640A discloses substantially all features of the claimed invention except a thermal insulation element arranged at least in part between the screening element and the induction heating element. Farachi discloses a thermal insulation element (28) arranged at least in part between the screening element (15) and the induction heating element (16, par. 0026).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JPH 05187640A a thermal insulation element arranged at least in part between the screening element and the induction heating element as taught by Farachi in order to thermal insulate between the induction heating element and the screen element.  Regarding claims 21-22 and 32-33, it would have been obvious to one ordinary skill in the art at the time the invention was made to have the induction heating element is spaced by at most 3 mm from the wall of the cavity and the screening element is spaced from the wall of the cavity by at least 20 mm in order to suit for user specific application.
Claims 24, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 05187640A, in view of WO2012056957A1 both cited by applicant.  JPH 05187640A  discloses substantially all features of the claimed invention including the induction heating element heats up the wall of the cavity (abstract), but does not disclose heating up to a temperature of at least 3000C.  WO2012056957A1 discloses an induction heating element heats up the wall of the cavity to a temperature of at least 3000C (translation, page 37 of 48, lines 28-40).  It would have been obvious to one 0C as taught by WO2012056957A1 in order to suit for user specific heating temperature.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al (US 2004/0144773) discloses electric oven.  Ushijima et al (US 6,147,336) discloses induction heaters for heating food, fluids or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 20, 2021